OPINION — AG — (1) A SWIMMING POOL OPERATED BY A Y.M.C.A., WHOSE MEMBERSHIP REQUIREMENTS ARE THE SAME OR SIMILAR TO THE PARTICULAR Y.M.C.A. WITH WHICH WE ARE CONCERNED HERE, IS WITHIN THE DEFINITION OF "PUBLIC BATHING PLACE" CONTAINED IN THE OKLAHOMA PUBLIC HEALTH CODE. (2) IT IS NO SIGNIFICANCE WHETHER THE BARRIER IS A REMOVABLE ONE OR A STATUTORY ONE, SO LONG AS IT IS IN ITS PROPER PLACE DURING THOSE TIMES WHEN THE SWIMMING POOL IS OPEN TO ANYONE ENTITLED TO SWIM THERE. CITE: 63 O.S. 1965 Supp., 1-1013 [63-1-1013] (CHARLES OWENS)